DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/29/21 have been fully considered but they are not persuasive because the arguments are not commensurate with the scope and breadth of the claims. The following claim interpretation notes explain how the claims are read under the broadest reasonable interpretation:		
In Claim 1:
-The terms “outlet” and “inlet” are relevant and do not by themselves limit the fluid flow. Fluids do not limit the structure of apparatus claims. The terms are read as openings that would allow flow.
-The terms “proximal” and “distal” are relevant and arbitrary in the absence of a point or frame of reference. In addition, the unclaimed point/frame of reference can be different for each element (e.g. the distal direction need not be the same in “distal end of the flexible cannula” and in “distal portion of the housing”, and the “proximal end of the pump” may be in the same or different direction than, e.g. “distal end of the flexible cannula”).
-The terms “coupled to” do not require direct coupling, and any number of elements may mediate the coupling.

As such, Tuseth does in fact teach the combination of Claims 1 and 8, as explained in detail below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-15, 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As the Federal Circuit stated in Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008): We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation. The Office must construe claims in the broadest reasonable manner during prosecution in an effort to establish a clear record of what applicant intends to claim. In deciding whether a pending claim particularly points out and distinctly claims the subject matter, a lower threshold of ambiguity is applied during prosecution. Ex parte Miyazaki, 89 USPQ2d 1207, 1212 (Bd. Pat. App. & Int. 2008) (precedential); In re Am. Acad. of Sci. Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (“However, the Board is required to use a different standard for construing claims than that used by district courts.”). The lower threshold is applied because the patent record is in development and not fixed. As such, applicant has the ability to provide explanation and/or amend the claims to ensure that the meaning of the language is clear and definite prior to issuance. Burlington Indus. Inc. v. Quigg, 822 F.2d 1581, 1583, 3 USPQ2d 1436, 1438 (Fed. Cir. 1987) (“Issues of judicial claim construction such as arise after patent issuance, for example during infringement litigation, have no place in prosecution of pending claims before the PTO, when any ambiguity or excessive breadth may be corrected by merely changing the claim.”). 
Patent applicants face powerful incentives to inject ambiguity into their claims, a temptation that needs to be mitigated by the courts. See Nautilus, Inc. v. Biosig Instruments, Inc., 134 S.Ct. 2120 (2014). Patent drafters are in the best position to resolve ambiguities in their claims. See Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008). Section 112 places the burden of precise claim drafting on the applicant. See In re Morris, 127 F.3d 1048, 1056-57 (Fed. Cir. 1997). 


1) Regarding Claims 1 and 8, the terms “distal”, “proximal” and “proximally” are used for multiple different elements and it is not clear whether these arbitrary directions are related to one another or not. It is also unclear what the reference point for each of these terms is and whether it common between the different elements. The claims do 
Applicant’s amendments have not resolved the above, as they have not introduced any frame of reference. Applicant’s arguments that medical devices have known common distal and proximal directions, are not convincing, as they still do not define the alleged framed of reference, and arguments do not take the place of evidence. There is no evidence on record that would require the instant claims to have any particular frame of reference for any of said terms and for any of the elements involved. Special have definitions have to be clear and deliberate and should be present in the disclosure as filed, and there is nothing in the disclosure that necessitate importing any particular limitation from the specification into the claims.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., common frame of refence) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition the claims would need to define the common frame of reference.


2) Regarding Claims 2 and 9, “adjacent” is relative and subjective making the scope of the claims unclear. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be apprised with reasonable certainty of the scope of the invention. Applicant’s arguments are not convincing as they do not convincingly provide any evidence as to the metes and bounds of the terms. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., common frame of refence) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition the claims would need to define the common frame of reference.
[Rejection maintained]  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-5, 7-15, 21-22 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US 9539378 by Tuseth (cited previously).

	Regarding Claim 1, Tuseth discloses a circulatory support device (1:21-41: circulatory assist device) comprising: 
	a flexible cannula having a fluid outlet at a proximal end thereof (e.g. Fig. 16, 18 and Fig. 9: steerable sheath 21 that delivers the pump to the heart; As noted in the response to arguments, any direction may be taken as “distal” or “proximal” in the absence of a frame of reference, and the term “outlet” is read as an opening); and 
	a pump assembly (the assembly is defined by the limitation listed below) disposed at a distal end of the flexible cannula (as noted in the response to arguments, the “disposed” is a state that need not be permanent, and the entirety of the pump is “inserted and advanced through sheath 21”, see 14:20-22), the pump assembly comprising: 
		a pump housing having a fluid inlet defined therein (e.g. Fig. 4B, 14, 11:46-50: housing 11 or 11C/11D which allows for flow therethrough); 
		a motor disposed within a distal portion of the housing (e.g. 11:46-50: removable 11D contains a motor in one variation of the device, but the entire pump can be in 11C, see 10:33-46; as noted in the response to arguments, any portion of the housing can be considered distal or proximal in the absence of a required frame of reference); and 
		an impeller, driven to rotate by the motor, and configured to push blood toward the fluid outlet (e.g. Fig. 5A; 9:65-10:4: impeller 16 drives flow through the device and is capable of driving flow through sheath 21); 
	a tube coupled to a proximal end of the pump housinq and extending through at least a portion of the flexible cannula; and a conductor disposed within the tube and being operatively coupled to the motor (e.g. Fig. 15, 10:33-46: electrical lead tubing 17 that can be used as a pull string).


	Regarding Claim 2, Tuseth disclose the circulatory support device of claim 1, further comprising a mesh skirt at least partially surrounding the pump housing, adjacent the fluid inlet (e.g. Fig. 1, 2A, 9: 20-40: mesh 9).
	Regarding Claim 3, Tuseth discloses the circulatory support device of claim 1, further comprising an expandable cage coupled to the distal end of the pump housing (e.g. Fig. 1, 2A, 9: 20-40: expandable cages 8 and 9 coupled to the two ends of the device, each of them reading on the distal and proximal cages due to the breadth of “coupled to”).
	Regarding Claim 4, Tuseth discloses the circulatory support device of claim 1, further comprising an expandable cage coupled to the proximal end of the flexible cannula (e.g. Fig. 1, 2A, 9: 20-40: expandable cages 8 and 9 coupled to the two ends of the device, each of them reading on the distal and proximal cages due to the breadth of “coupled to”).
	Regarding Claim 5, Tuseth discloses the circulatory support device of claim 1, further comprising: a first expandable cage coupled to the distal end of the pump housing and configured to be disposed within a left ventricle of a subject; and a second expandable cage coupled to the proximal end of the flexible cannula and configured to be disposed within the aorta (e.g. Fig. 1, 2A, 9: 20-40: expandable cages 8 and 9 coupled to the two ends of the device, each of them reading on the distal and proximal cages due to the breadth of “coupled to”; As to the intended placement of the device this is entirely a matter of intended use, and is within the capabilities of the device, also considering the variability between different subjects, see e.g. 1:32-40, 5:30-37, 8:49-56, which include the capability of an LV to aorta connection).
	Regarding claims 6, Tuseth discloses the circulatory support device of claim 1, comprising a helical tube coupled to a proximal end of the pump housing and extending through at least a portion of the flexible cannula, wherein one or more conductors are disposed within the helical tube (e.g. Figs. 1, 10A-10B, tubes 8 and 9 comprise helical metal wires and do cover a portion of the flexible cannula 11B)
	Regarding Claim 7, Tuseth discloses the circulatory support device of claim 1, wherein at least a portion of the flexible cannula is configured to be disposed through an aortic valve opening and is configured to be compressible such that the aortic valve can close on the at least the portion of the flexible cannula (As noted above, 10/11B is resilient and expandable and configured to connect two cardiac compartments, which includes placement in a valve, see 8:59-9:12, 10:1-15; As to the intended placement of the device this is entirely a matter of intended use, and is within the capabilities of the device, also considering the variability between different subjects, see e.g. 1:32-40, 5:30-37, 8:49-56, which include the capability of placement through a valve).
.

	Regarding Claim 8, Tuseth discloses a circulatory support device (1:21-41: circulatory assist device) comprising: 
	a flexible cannula having a fluid outlet at a proximal end (e.g. Fig. 4B, 5B, 10:1-15: resilient or expandable 11B/11A with fluid outlet 13); and 
	a pump assembly disposed at a distal end of the flexible cannula, the pump assembly comprising: a pump housing having a fluid inlet defined therein (e.g. Fig. 4B, 14, 11:46-50: housing 11C/11D); a motor disposed within a distal portion of the pump housing (e.g. 11:46-50: removable 11D contains a motor in one variation of the device, but the entire pump can be in 11C, see 10:33-46); and an impeller, driven to rotate by the motor, and configured to push blood toward the fluid outlet (e.g. Fig. 5A; 9:65-10:4: impeller 16 drives flow through the device toward outlet 13)
	 and a first expandable cage coupled to the distal portion of the pump housing; a second expandable cage coupled to the proximal end of the flexible cannula (note here that “coupled to” includes any indirect coupling; e.g. Fig. 1, 2A, 9: 20-40: expandable cages 8 and 9 coupled to the two ends of the device, each of them reading on the distal and proximal cages due to the breadth of “coupled to”);
	a catheter disposed proximally from the flexible cannula (e.g. Fig. 16, 18 and Fig. 9, 6:55-60: steerable sheath or catheter 21 that delivers the pump to the heart; as noted in the response to arguments, the “disposed” is a state that need not be permanent, and the entirety of the pump is “inserted and advanced through sheath 21”, see 14:20-22 ).
	Regarding Claim 9, Tuseth discloses the circulatory support device of claim 8, further comprising a mesh skirt at least partially surrounding the pump housing, adjacent the fluid inlet (e.g. Fig. 1, 10A-10B: any part of mesh 9, as the claims do not preclude that the mesh is part of the cage).
	Regarding Claim 10, Tuseth discloses the circulatory support device of claim 8, wherein the fluid inlet is disposed between the flexible cannula and the motor (e.g. Fig. 15, 17).
	Regarding Claim 11, Tuseth discloses the circulatory support device of claim 8, wherein the first expandable cage is configured to be disposed in a left ventricle of a subject (As to the intended placement of the device this is entirely a matter of intended use, and is within the capabilities of the device, also considering the variability between different subjects, see e.g. 1:32-40, 5:30-37, 8:49-56, which include the LV).
	Regarding Claim 12, Tuseth discloses the circulatory support device of claim 8, wherein the second expandable cage is configured to be disposed in an aorta of a subject (As to the intended placement of the device this is entirely a matter of intended use, and is within the capabilities of the device, also considering the variability between different subjects, see e.g. 1:32-40, 5:30-37, 8:49-56. which include an aorta).
	Regarding claim 13, Tuseth discloses the circulatory support device of claim 8, comprising a tube coupled to a proximal end of the pump housing and extending through at least a portion of the flexible cannula; and one conductor disposed within the tube and being operatively coupled to the motor (e.g. Fig. 18: wiring tube 17)
	Regarding Claim 14, Tuseth discloses the circulatory support device of claim 8, wherein the one or more conductors are configured to operably couple the motor to a control unit and extend from a distal end of the helical tube, along an outside of the pump housing, and into the distal portion of the pump housing (e.g. Fig. 18: wiring tube 17).
	Regarding Claim 15, Tuseth discloses the circulatory support device of claim 8, wherein at least a portion of the flexible cannula is configured to be disposed through an aortic valve opening and is configured to be compressible such that the aortic valve can close on the at least the portion of the flexible cannula  (As noted above, 10/11B is resilient and expandable and configured to connect two cardiac compartments, which includes placement in a valve, see 8:59-9:12, 10:1-15; As to the intended placement of the device this is entirely a matter of intended use, and is within the capabilities of the device, also considering the variability between different subjects, see e.g. 1:32-40, 5:30-37, 8:49-56, which include the capability of placement through a valve).
	Regarding Claim 21, Tuseth discloses the circulatory support device of claim 1, wherein the conductor is configured to operably couple the motor to a control unit and extend from a distal end of the tube, along an outside of the pump housing, and into the distal end of the pump housing (as discussed in Claim 1, the tubing feeds the electrical wiring to the pump).  
	Regarding Claim 22, Tuseth discloses the circulatory support device of claim 13, wherein the catheter encloses the tube (as shown in Fig. 18: catheter 21 encloses tube 17).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        

MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792